ORDER
PER CURIAM
On consideration of Bar Counsel’s report regarding petitioner’s petition for reinstatement wherein Bar Counsel informs the court that Mr. Strott has been reinstated to practice law in the states of Maryland and Delaware and has demonstrated that he is fit to resume the practice of law, the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on January 8, 2013, and therefore is eligible to file the petition for reinstatement, see In re Strott, 63 A.3d 571 (D.C.2013), it is
ORDERED that petitioner’s petition for reinstatement is granted. It is
FURTHER ORDERED that George G. Strott, Jr., Esquire is hereby reinstated to the Bar of the District of Columbia.